                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                    100 F Street NE
                                 Washington DC 20549

                                                                     Melissa Armstrong
                                                                     Trial Counsel
                                                                     (202) 551-4724
                                                                     armstrongme@sec.gov

                                                              December 17, 2020

BY ECF
The Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: Securities and Exchange Commission v. Luckin Coffee, Inc., 20-cv-10631 (MKV)
Dear Judge Vyskocil,
         Plaintiff Securities and Exchange Commission (“Commission'”) respectfully submits this
letter to inform the Court that the Commission and Luckin Coffee, Inc. (“Luckin”) have reached
a proposed settlement in the above-referenced case. The undersigned has filed via ECF the
proposed judgment (Dkt. No. 5-1) along with Luckin’s executed consent (Dkt. No. 5-2) for the
Court's consideration.
.

        The proposed judgment is fair and reasonable and in the public interest, in light of
SEC v. Citigroup Global Markets, Inc., 752 F.3d 285 (2d Cir. 2014). Among other things, the
proposed judgment would: (1) permanently enjoin Luckin from committing additional violations
of the federal securities laws the Commission has charged it with violating, namely committing
fraud in connection with the offer, purchase and sale of securities, (2) order Luckin to pay a civil
penalty in the amount of $180 million (USD).
       The Commission respectfully asks that the Court approve the proposed consent judgment.

                                                      Respectfully submitted,
                                                      S/ Melissa Armstrong


cc: All counsel of record (by email)




                                                 1
